ACCEPTED
                                                                                          03-15-00464-CV
                                                                                                  7222978
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
October 5, 2015                                                                     10/5/2015 10:42:59 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                   NO. 03-15-00464-CV
                   __________________________________________________
                                                                    RECEIVED IN
                                                              3rd COURT OF APPEALS
                                IN THE COURT OF APPEALS            AUSTIN, TEXAS
                           THIRD JUDICIAL DISTRICT OF TEXAS10/5/2015 10:42:59 AM
                                        AT AUSTIN                 JEFFREY D. KYLE
                     ________________________________________________Clerk

                VICTORY CHEVAL HOLDINGS, LLC, GARRETT JENNINGS
                     AND CASTLE CROWN MANAGEMENT, LLC,

                                         Appellants

                                             v.

                              DENNIS ANTOLIK, VICTOR ANTOLIK
                                  and CHEVAL MANOR, INC.,

                                         Appellees


                           APPELLEES’ AGREED MOTION TO EXTEND
                             DEADLINE TO FILE APPELLEES’ BRIEF


    TO THE HONORABLE THIRD COURT OF APPEALS:

             Appellees Victor Antolik, Dennis Antolik, and Cheval Manor, Inc.

    (“Appellees”) file this agreed motion to extend their deadline to file Appellees’

    brief.

             This is an interlocutory appeal of a temporary injunction. See Tex. Civ.

    Prac. & Rem. Code § 51.014(a)(4). Under Texas Rule of Appellate Procedure

    (“TRAP”) 28.1, interlocutory appeals allowed by statute are deemed accelerated

    appeals. Under TRAP 38.6 and Local Appellate Rule 57, the deadline to file the

    8590-02/00537370.000
                                             1
appellee’s brief in an accelerated appeal is twenty (20) days after the filing of the

appellant’s brief. Hence, Appellees’ brief is due by October 6, 2015, which is

twenty (20) days after Appellants Victory Cheval Holdings, LLC, Garrett Jennings,

and Castle Crown Management, LLC (“Appellants”) filed their brief on September

16, 2015 after receiving an extension from this Court.

         On September 28, 2015, Appellants’ counsel agreed to extend Appellees’

deadline to file their brief until October 20, 2015. The following day, the parties

attended mediation. Although no settlement was reached, the parties have agreed

on a general framework that they hope will result in a final resolution of all

disputes between the parties, including this appeal. The parties are continuing to

negotiate the final points of an agreement, and, in the meantime, they have agreed

to continue the hearing on their cross-motions for contempt and have requested an

extension of their deadline to file supplemental clerk’s and reporter’s records with

this Court. An extension of Appellee’s briefing deadline will save Appellees time

and expense preparing a brief that they hope will be unnecessary once the parties’

settlement is finalized.

                                      PRAYER

         Accordingly, Appellees Victor Antolik, Dennis Antolik, and Cheval Manor,

Inc. respectfully request that the Court extend their deadline to file Appellees’ brief

until October 20, 2015.


8590-02/00537370.000
                                          2
                       Respectfully submitted,

                       TAUBE SUMMERS HARRISON
                       TAYLOR MEINZER BROWN LLP

                       By: /s/ Cleveland R. Burke
                         Mark C. Taylor
                         State Bar No. 19713225
                         Cleveland R. Burke
                         State Bar No. 24064975
                         100 Congress Avenue, 18th Floor
                         Austin, Texas 78701
                         (512) 472-5997
                         (512) 472-5248 (FAX)
                         mtaylor@taubesummers.com
                         cburke@taubesummers.com

                       ATTORNEYS FOR APPELLEES
                       DENNIS ANTOLIK AND
                       CHEVAL MANOR, INC.

                       And

                       By: /s/ Jack P. Bacon
                           JACK P. BACON
                           State Bar No. 01494400
                           3839 Bee Caves Road, Suite 100
                           Austin, Texas 78746
                           (512) 914-8619
                           (512) 480-8170 (FAX)
                           hotbacon@me.com

                       ATTORNEY FOR APPELLEE
                       VICTOR ANTOLIK




8590-02/00537370.000
                         3
                       CERTIFICATE OF CONFERENCE

      I hereby certify that, on September 28, 2015, Appellees’ attorney Mark
Taylor conferred via email with Appellants’ attorneys Kemp Gorthey and Peyton
Smith. Mr. Gorthey agreed to the relief sought in this motion on behalf of
Appellants.

                                               /s/ Cleveland R. Burke
                                               Cleveland R. Burke

                         CERTIFICATE OF SERVICE

      I hereby certify that the counsel listed below were served with a true and
correct copy of the foregoing motion via eFile.TXCourts.gov on October 5, 2015:

Kemp Gorthey                                  Donald R. Taylor
The Gorthey Law Firm                          Isabelle M. Antongiorgi
604 W. 12th Street                            Taylor, Dunham & Rodriguez, LLP
Austin, Texas 78701                           301 Congress Avenue, Suite 1050
kemp@gortheylaw.com                           Austin, Texas 78701
Counsel for Appellants Garrett Jennings       dtaylor@taylordunham.com
and Castle Crown Management, LLC              ima@taylordunham.com
                                              Former counsel for Appellee
                                              Victor Antolik

Peyton N. Smith
Brian L. King
Reed & Scardino LLP
301 Congress Avenue, Suite 1250
Austin, Texas 78701
psmith@reedscardino.com
bking@reedscardino.com
Counsel for Appellant
Victory Cheval Holdings, LLC

                                    /s/ Cleveland R. Burke
                                    Cleveland R. Burke




8590-02/00537370.000
                                          4